Citation Nr: 1637465	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, to include talus fracture, status post left tibiotalarcalcaneal fusion and bone graft, and as due to aggravation of preexisting pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active service from July 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file.

This matter was previously before the Board in March 2012 and October 2014, when it was remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative evidence of record is against finding that the Veteran's left foot disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left food disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall 

The March 2012 remand directed that the Veteran be requested to identify the any healthcare providers who treated him for his left foot disability, and to provide the Veteran an orthopedic examination to determine the nature and etiology of any left foot disability.  The October 2014 remand requested that the Veteran be requested to identify the any healthcare providers who treated him for his left foot disability, and that an addendum opinion be obtained to address the etiology of the Veteran's left foot disability.  

In March 2012 and November 2014 letters, VA requested that the Veteran complete and return a VA Form 21-4142 for any health care provider who treated him for his left foot disability.  The Veteran did not respond to either of those letters.  In April 2012 the Veteran was provided a VA examination assessing the nature and etiology of his left foot disability.  In December 2014 an addendum opinion from the April 2012 VA examiner was obtained.  Taken in combination, the April 2012 examination report and December 2014 addendum opinion are adequate for adjudicating the claim.  Therefore, the Board determines that the AOJ substantially complied with the Board's March 2012 and October 2014 remand directives.  Accordingly, the Board may now proceed with the adjudication of the claim.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an April 2008 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records and post-service treatment records are of record.  VA provided the Veteran with VA examinations in April 1988, October 2008, October 2009, and April 2012.  Additionally, an addendum opinion was obtained in December 2014.  The examination reports and addendum opinion reflect that the VA examiners reviewed the Veteran's claims file, conducted appropriate examinations, and rendered appropriate diagnoses and opinions that are consistent with the remainder of the evidence of record.  Accordingly, taken in combination the examination reports and addendum opinion are adequate for adjudicating the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015) such that the Board may adjudicate the claim based on the current record..

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Alternatively, when a disease at 38 C.F.R. § 3.309(a) (2015) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2015) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id.  at 235 n. 6; 38 U.S.C. § 1153 (West 2014).

Analysis 

The Veteran claims that his current left foot disability was incurred during service or was the result of in-service aggravation of his pre-existing pes planus.  

The record indicates that the Veteran is diagnosed with status post left tibiotalocalcaneal fusion and bone graft and pes planus.  

With regard to the Veteran's claim for service connection for a left foot disability as due to aggravation of preexisting pes planus, the Veteran's July 6, 1979 report of medical examination at enlistment indicates that he had moderate pes planus when he entered service.  As the Veteran's pes planus was noted at entrance, service connection for pes planus is only warranted if the condition increased in severity during service, unless that increase was clearly and unmistakably due to the natural progress of that condition.  

After reviewing the Veteran's service treatment records as well as the December 2014 VA addendum opinion, the Board finds that the preponderance of the evidence indicates that the Veteran's preexisting pes planus was not aggravated during his military service.  Specifically, a review of the Veteran's service treatment records do not reflect any complaints or treatment related to the Veteran's pes planus, but do indicate that he was treated for blisters and plantar warts.  While the Board acknowledges those complaints, the Board finds that they are not related to, or evidence of, an in-service aggravation of the Veteran's pre-existing pes planus.  To this effect, at his December 2011 hearing the Veteran acknowledged that his blisters and planter warts were unrelated to his current left foot problems.  Additionally, in a December 2014 addendum opinion a VA physician opined that the Veteran's pre-existing pes planus, which was noted on his entrance examination, did not increase in severity during active service and was not aggravated beyond its natural progression.  In support of that finding, the examiner noted that the Veteran's service treatment records were silent regarding any progression of the Veteran's pes planus and that his left ankle symptomology, which was documented in his service treatment records, was not related to or caused by the Veteran's preexistent pes planus. 

In light of the above, the Board finds that the Veteran has not met his threshold burden of establishing that there was an increase in his preexisting pes planus disability during service.  As such, the presumption of aggravation is not triggered and service connection for a left foot disability, as secondary to aggravation of preexisting pes planus is denied.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

With regard to the Veteran's claim for service connection for a left foot disability based on an in-service incurrence, at his December 2011 hearing the Veteran testified that he believed that his current left foot problems were related to an in-service incident during which he dropped 10 feet to the ground, while rapidly descending a tower, and landed on his left foot.  He stated that he initially did not have problems at the time of the incident but that his foot was throbbing and painful the next morning.  At his April 1988 VA examination, the Veteran clarified that his reported left ankle injury occurred sometime in 1983.  While the Veteran's service treatment records document his reported left ankle injury, subsequent service treatment records in 1985 and 1986 document left ankle complaints.  In August 1985, the Veteran reported ongoing left ankle pain and he was diagnosed with tendonitis.  In February 1986, the Veteran reported left ankle pain for 2-3 years.  X-rays revealed no significant abnormalities and he was assessed with a chronic left ankle sprain.  In March 1986 the Veteran was assessed with mild left ankle lateral instability and advised to use orthotics and perform peroneal strengthening exercises.  The Veteran again reported left ankle pain in May 1986.  Accordingly, the second element for service connection is met.  

With regard to the final element for service connection, the Board finds that the weight of the evidence is against finding that the Veteran's current diagnosis is related to his military service.  While the Veteran's service treatment records contain notations regarding left ankle pain and instability and he has reported ongoing ankle symptoms during and since service, in-service x-rays revealed no significant abnormalities.  

While the Veteran reported left ankle pain, swelling, and lateral movement at his April 1988 VA examination, examination of the left foot and ankle revealed no laxity, effusion, or crepitus.  After examination, the examiner opined that there was no obvious left ankle fracture, or evidence of soft tissue swelling or other abnormality.  He stated that his impression was that the Veteran's left ankle was within normal limits, he diagnosed the Veteran with status post left ankle sprain with recurrent pain by history.

The October 2008 VA examiner diagnosed the Veteran with status post left tibiotalarcalcaneal fusion and bone graft with no objective findings to support evidence of any residuals.  The examiner opined that the Veteran's current left foot condition was not caused by or the result of his condition in-service. 

The October 2009 VA examiner acknowledged that the Veteran had a left ankle sprain with mild lateral ankle instability during service.  The examiner diagnosed the Veteran with status post left tibiotalarcalcaneal fusion and bone graft, which the examiner opined was less likely as not caused by or related to the Veteran's military service.  The examiner explained that the Veteran's history included an injury to the left ankle during service, including chronic complaints of ankle pain.  The examiner noted that private treatment records, including those from Dr. Brannon and Dr. Lambert noted complaints of lower extremity bilateral foot pain related to diabetes.  In 2002, the Veteran was diagnosed with a collapse of the subtalar joint, which resulted in surgical reconstruction in 2007, more than 21 years after the Veteran's discharge from active service.  The examiner noted that the Veteran's history of diabetes and extreme obesity were significant known factors for decreased healing and joint degeneration.  The examiner opined that in light of the above, the Veteran's tibiotalocalcaneal fusion and bone graft were less likely than not caused by or related to the Veteran's military service. 

The April 2012 VA examiner diagnosed the Veteran with a left ankle sprain, in service, resolved, and current status post tibiotalocalcaneal fusion and bone graft and moderate bilateral pes planus.  The examiner opined that the Veteran's status post tibiotalocalcaneal fusion and bone graft were less likely than not related to service, less likely than not originated in service or within one year of the Veteran's discharge from service, and were less likely than not attributable to the Veteran's reported in-service injury in 1983 when he jumped from a tower and landed 10 feet below on his left foot.  The examiner opined that the Veteran's condition was more likely due to musculoskeletal complications of diabetes, specifically, diabetic osteoarthropathy, and obesity.  In support of that finding, the examiner noted that the Veteran's April 1988 VA examination, approximately two after his discharge, revealed normal findings, including normal x-rays.  The examiner noted that the Veteran was diagnosed with diabetes in 2000 and that medical evidence indicated that a variety of musculoskeletal conditions had been associated with diabetes, including arthropathies, spontaneous infarction of skeletal muscle, and limited joint mobility.  The examiner opined that the loss of sensation to joint can result in chronic, progressive, and destructive arthropathy.  The examiner noted that while the pathogenesis of the Veteran's condition was uncertain it was probably due to a combination of mechanical and vascular factors resulting from his diabetic peripheral neuropathy.  

In a December 2014 addendum opinion, the April 2012 VA examiner opined that after carefully reviewing all the evidence of record, including the Veteran's service treatment records, the private medical records from Dr. Lambert and Brannon, the October 2008 and October 2009 VA examination reports, and the Veteran's assertions regarding his 10 foot drop from a tower, it was her opinion that the preexisting pes planus did not increase in severity during active service and was not aggravated beyond its nature progression.  The examiner noted that while the Veteran's service treatment records noted left ankle complaints, they were silent regarding the progression of the Veteran's preexistent pes planus.  The examiner further noted that pes planus was a developmental disorder, whereas his left ankle sprain was a transient inflammatory condition involving the muscles and ligaments surrounding the joint.  Accordingly, the Veteran's treatment and complaints regarding his left ankle and his preexisting pes planus were not related to or caused by each other.  In closing, the examiner reiterated that the Veteran's talus fracture status post left tibiotalarcalcaneal fusion and bone graft was less likely than not manifested in service as that condition was diagnosed approximately 21 years after the Veteran's military discharge.  

After reviewing all evidence of record, the Board finds that the uncontradicted opinions from the VA examiners are the most persuasive evidence regarding the etiology of the Veteran's status post left tibiotalarcalcaneal fusion and bone graft.  The examiners' conclusions followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history; therefore they are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his left foot disability is related to his in-service fall or, in the alternative, that his in-service left ankle pain was evidence of an in-service increase of his previously asymptomatic pes planus.  Although a layperson is competent to provide opinions on some medical issues, the relationship between the Veteran's status post left tibiotalarcalcaneal fusion and bone graft, and his military service, falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced foot and ankle pain during and after service, he cannot relate those symptoms to his current diagnoses or to his period of active service.  Further, as noted above, the Board attributes great value to the VA examiners' opinions as those opinions were provided by trained medical professionals who reviewed the claims file, examined the Veteran, and considered the Veteran's reported history, all prior to providing the negative nexus opinion.

Finally, the Board acknowledges that where certain chronic conditions, including arthritis, manifest to a degree of 10 percent within 1 year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the record reflects diagnoses of pes planus, status post left tibiotalarcalcaneal fusion and bone graft, and left ankle sprain with mild lateral ankle instability, those conditions are not chronic conditions subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 (2015).  Accordingly, those provisions are inapplicable to the instant claim.


ORDER

Entitlement to service connection for a left foot disability, to include pes planus and talus fracture, status post left tibiotalarcalcaneal fusion and bone graft, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


